DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/16/22.  Claims 1, 3-9 have been amended and claims 15-20 are withdrawn.  Therefore, claims 1-14 are pending in this application.

      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Upadhyay et al. (US 2018/0340785). 


Regarding claim 1, Upadhyay discloses a system, comprising: 
a sensor array structured to provide sensor information indicative of an operating parameter (see par. [0032, 0038]); and 
a processing circuit coupled to the sensor array, the processing circuit comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: 
store a policy in the one or more memory devices (see par. [0041]); 
receive the sensor information from the sensor array (see par. [0017]);  
 receive horizon information from a horizon system; input the sensor information and the horizon information into the policy (see par. [0033, 0096, 0098, 0099]); 
determine an output of the policy based on the input of the sensor information and the horizon information; control operation of a vehicle system according to the output (see par. [0035, 0036];  
compare the sensor information (soot level) received after controlling operation of the vehicle system according to the output relative to a reward or penalty condition; provide one of a reward signal or a penalty signal in response to the comparison (see par. [0033, 0109]); 
update the policy based on receipt of the reward signal or the penalty signal (see par. [0103, 0104]); and control the vehicle system using the updated policy to improve operation in view of the operating parameter (i.e comparing the cost function of each of the routes previously saved and a different route may be selected) (see par. [0103, 0110, 0112]).

Regarding claim 2, Upadhyay discloses the system of claim 1, Upadhyay further discloses a system wherein the one or more memory devices are located in a vehicle housing the vehicle system (see par. [0041]).

Regarding claim 4, Upadhyay discloses the system of claim 1, Upadhyay further discloses wherein the vehicle system includes at least one of a fuel system or an air handling system, wherein the instructions, when executed by one or more processors, further cause the one or more processors to control operation of the at least one of the fuel system or the air handling system according to the policy (see par. [0028, 0033]).

Regarding claim 5, Upadhyay discloses the system of claim 1, Upadhyay discloses the horizon system structured to provide the horizon information, and wherein the horizon information includes look ahead information including at least one of altitude, grade, or turn degree information (see par. [0033, 0096]).

Claims 8, 9, 11-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Macgougan et al. (US 2016/0091323). 
Regarding claim 8, Macgougan discloses a system comprising: 
a vehicle system; 
a sensor array coupled to the vehicle system, the sensor array structured to provide sensor information (see par. [0032, 0042); and 
a processing circuit comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that (see par. [0066-0069, 0073]), when executed by the one or more processors, cause the one or more processors to: 
store a control policy for controlling an operation of the vehicle system in the one or more memory devices (see par. [0041, 0073, 0103]);
receive the sensor information from the sensor array (see par. [0019, 0042]); 

receive age information indicating an operational age of the vehicle system (see par. [0019, 0042]); input the sensor information and the age information into the policy; 
determine an output of the control policy based on the input of the sensor information and the age information; control the operation of the vehicle system according to the output (i.e. providing a safe traveling speed) (see par. [0036, 0047, 0048, 0053]); 
compare the sensor information received after controlling the operation of the vehicle system according to the output to a reward or penalty condition; provide one of a reward signal or a penalty signal in response to the comparison (see par. [0055]); and update the policy based on receipt of the reward signal or the penalty signal (see par. [0055, 0058, 0101]).

Regarding claim 9, Macgougan discloses the system of claim 8, Macgougan further discloses wherein the age information includes a historical age based on performance information (see par. [0019, 0042, 0055]).

Regarding claim 11, Macgougan discloses the system of claim 8, Macgougan further discloses wherein the age information is updated in real time by the one or more processors (see par. [0019, 0055]).

Regarding claim 12, Macgougan discloses the system of claim 8, Macgougan further discloses wherein the one or more memory devices are located within a vehicle of the vehicle system (see par. [0073, 0074]).

Regarding claim 13, Macgougan discloses the system of claim 8, Macgougan further discloses wherein the age information is received from a look up table, and wherein the look up table is queried using the sensor information by the one or more processors (see par. [0019, 0042, 0048]).

Regarding claim 14, Macgougan discloses the system of claim 8, Macgougan further discloses wherein the sensor information includes horizon information indicative of upcoming roadway conditions (see par. [0041, 0042, 0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2018/0340785).
Regarding claim 3, Upadhyay discloses the system of claim 1; however, Upadhyay fails to disclose that the vehicle system is a diesel exhaust fluid doser.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to utilize the vehicle system being a diesel exhaust fluid doser since the recitation of such amounts to an intended use statement. Note that Upadhyay discloses controlling operation of a vehicle, and the mere selection of controlling the diesel exhaust fluid doser would be well within the level of ordinary skill in the art.

  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2018/0340785) in view of Morita (US 2018/0299884).
Upadhyay discloses the system of claim 1; however, fails to disclose causing the one or more processors to receive fleet information from other vehicles, and utilize the fleet information to update the policy.
Morita teaches causing the one or more processors to receive fleet information (115) (Fig. 2) from other vehicles and utilize the fleet information to update the policy (see par. [0074, 0079, 0086, 0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Upadhyay by using the fleet information from other vehicle to update the policy as taught by Morita for effectively avoiding the traffic congestion (see Morita, par. [0010, 0070]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al. (US 2018/0340785) in view of Macgougan et al. (US 2016/0091323). 
Regarding claim 7, the modified Upadhyay discloses the system of claim 1; however, Upadhyay fails to disclose causing the one or more processors to determine an age of an engine component and update the policy using the age.
Macgougan teaches causing the one or more processors to determine an age of an engine component and update the policy using the age (see par. [0019, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Upadhyay by determining an age of an engine component and updating the policy using the age as taught by Macgougan for effectively measuring the ability of the vehicle to slow down to provide safe driving for the driver (see Macgougan, par. [0021, 0042]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Macgougan et al. (US 2016/0091323) in view of Morita (US 2018/0299884).
Regarding claim 10, Macgougan discloses the system of claim 8, however, fails to disclose providing the age information to a second vehicle system associated with a different vehicle.
Morita teaches providing the information of one vehicle to a second vehicle system associated with a different vehicle (see par. [0074-0082, 0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Macgougan by providing the engine information of one vehicle to a second vehicle system associated with a different vehicle and as taught by Morita for effectively avoiding the traffic congestion (see Morita, par. [0010, 0070]).

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered and they are not deemed persuasive. Applicant argued that Upadhyay and Macgougan do not disclose “storing a control policy for controlling an operation of the vehicle system”, “providing one of a reward signal or a penalty signal in response to the comparison” and “updating the control policy based on receipt of the reward signal or the penalty signal” and “controlling the vehicle system using the updated control policy to improve operation in view of the operating parameter” as in claim 1.
The Office respectfully disagrees.  Upadhyay discloses storing a control policy for controlling an operation of the vehicle system” (see par. [0033, 0111, 0116]), “providing one of a reward signal or a penalty signal in response to the comparison” (i.e. the difference routes in database may be compared and ranked in terms of fuel efficiency, duration of travel) (see par. [0033]), and “updating the control policy based on receipt of the reward signal or the penalty signal” (i.e updating the database with information learnt during the drive cycle (see par. [0020, 0033, 0103, 0104]) and “controlling the vehicle system using the updated control policy to improve operation in view of the operating parameter” (see par. [0103]).  Macgougan discloses storing a control policy for controlling an operation of the vehicle system” (see par. [0033]), “providing one of a reward signal or a penalty signal in response to the comparison” (see par. [0034-0036]), and “updating the control policy based on receipt of the reward signal or the penalty signal” (i.e updating the database with informations such as road conditions snowing or road visibility low … (see par. [ 0027, 0085, 0091, 0101]) and “controlling the vehicle system using the updated control policy to improve operation in view of the operating parameter” (see par. [0024, 0026, 0027, 0092]).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747